DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
In view of the applicant’s remarks the 112(a) rejection is been withdrawn; however, applicant submits in the remarks that the citations are not limiting to the scope of the claims; thereby, the 112(b) remains since it is not possible to assess the scope of the claims as indicated in the rejection.
Applicant's arguments filed 1-20-2022 have been fully considered but they are not persuasive.
As to the argument that the office action cites a single broadcast to a plurality of UE’s; the examiner’s position is that Griot discloses in par. 0097 to repeat the broadcast transmission until all the UE’s receive the full content; thereby, it is more than just a single broadcast and it is required to be cached and/or stored in order to repeat the broadcast; otherwise, there be nothing to repeat.
The rest of the arguments they fall for the same reasons as shown in paragraph 4 above. The rejection of record stands.

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 21-27 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. The claims are directed to an outcome of what it causes in other device, instead of what it is doing; thereby, it is unclear what the claim is doing and the scope of the claims.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1-5, 7, 21-25 and 27-32 is/are rejected under 35 U.S.C. 103 as being unpatentable over Griot 20180103427.

As to claim 1, Griot discloses a method for operating a network device (see abstract), including: establishing cellular communication with a user equipment (UE) [see par. 0040-0041]; configuring extended discontinuous reception (eDRX) with the UE [see par. 0007-0010, 0029, 0076]; communicating with the UE using the eDRX configuration; broadcasting a message to a plurality of UEs during an off duration of the eDRX cycle [please note that the claim limitations do not give enough context and a plurality interpretations can apply; interpretation #1 as seen in fig. 12 UE remain on but it is a scheduled sleep period; interpretation #3, some UE’s remain in deep sleep during broadcast; thereby, off duration of the eDRX cycle for them] (see par. 0078-0082, 0093, 0098]; and transmitting the [cached] message to the UE (see par. 0097-0102). Griot does not explicitly discloses caching the message; however in order to send the message, it is required to be cached and/or stored for the transmission. Therefore, it would have been obvious to one of the ordinary skills in the art before the effective filing 

As to claim 2, Griot discloses the method of claim 1, wherein said transmitting the “cached” message to the UE is performed during an on duration of the eDRX cycle (see par. 0078-0082, 0093, 0097-0102).

As to claim 3, Griot discloses the method of claim 1, further comprising: transmitting an indication of the cached message to the UE during an on duration of the eDRX cycle, wherein said transmitting the “cached” message to the UE is performed in response to transmitting the indication of the “cached” message [the rejection assume that the indication and the message are the same and/or indication is a page] (see par. 0077-0082, 0086-0090, 0093, 0097-0102).

As to claim 4, Griot discloses the method of claim 1, wherein said transmitting the “cached” message to the UE comprises broadcasting the cached message to a plurality of UEs (see par. 0090-0095, 0097).

As to claim 5, Griot discloses the method of claim 1, wherein said transmitting the “cached” message to the UE is performed in response to receiving a request from the UE to receive the cached message (see par. 0078).



Regarding claims 21-25 and 27, they are the corresponding apparatus claims of method claims 1-5 and 7. Therefore, claims 21-25 and 27 are rejected for the same reasons as shown above.

Regarding claims 28-32, they are the corresponding network device claims of method claims 1-5. Therefore, claims 28-32 are rejected for the same reasons as shown above.

Claims 6, 26 and 33 is/are rejected under 35 U.S.C. 103 as being unpatentable over Griot in view of Ishii 20190349841.

As to claims 6, 26 and 33, Griot fails to disclose transmitting one or more system information blocks (SIBs) to the UE. In an analogous art, Ishii discloses the method wherein said transmitting the cached message comprises transmitting one or more system information blocks (SIBs) to the UE (see abstract, par. 0010-0011). Therefore, it .

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARCOS L TORRES whose telephone number is (571)272-7926. The examiner can normally be reached 10:00 AM - 6:00 PM M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Srilakshmi Kumar can be reached on (571)272-7769. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For 

MARCOS L. TORRES
Examiner
Art Unit 2647



/MARCOS L TORRES/Primary Examiner, Art Unit 2647